Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qiao (US Pub. No. 2017/0344171 A1) in view of Chang et al. (US Pub. No.  2011/0234523 A1).

As to claim 1, Qiao shows a display system 100 (Fig. 1 and para. 15) comprising: a first display device (102E, for example, Fig. 1 and para. 15) comprising a plurality of first sensor electrodes (para. 16); a second display device (102F, for example, Fig. 1 and para. 15) that is arranged adjacent to the first display device (Fig. 1) and comprising a plurality of second sensor electrodes (Fig. 16); a first drive circuit 124E that supplies a first touch drive signal to the plurality of first sensor electrodes (Fig. 1 and paras. 16 and 23); a second drive circuit 124F that supplies a second touch drive signal to the plurality of second sensor electrodes (Fig. 1 and paras. 16 and 23), the second touch drive 
Qiao does not show that the first display device and the second display device detect a touch based on a self-capacitance method.
Chang shows that a display device detects a touch based on a self-capacitance method (para. 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Qiao with those of Chang because designing the system in this way allows the device to exhibit enhanced ease of signal-analysis and power saving (para. 36).
As to claim 4, Qiao shows a control circuit (inherently included in any electronic device) that: acquires a phase difference between the first touch drive signal and the second touch drive signal; and controls a phase of the first touch drive signal or the second touch drive signal such that the acquired phase difference approaches zero (para. 45).
As to claim 17, Qiao shows a control method for controlling a first display device (102E, for example, Fig. 1 and para. 15) comprising a plurality of first sensor electrodes (para. 16) and a second display device (102F, for example, Fig. 1 and para. 15) that is 
Qiao does not show that the first display device and the second display device detect a touch based on a self-capacitance method.
Chang shows that a display device detects a touch based on a self-capacitance method (para. 36).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Qiao with those of Chang because designing the system in this way allows the device to exhibit enhanced ease of signal-analysis and power saving (para. 36).
Allowable Subject Matter
Claims 2, 3 and 5 – 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARL ADAMS/Examiner, Art Unit 2627